Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 3, 10, 11, 15, 20 - 22, 25, 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Han (20170060188 A1), in view of Lee.
Regarding claim 1, Han discloses a display device comprising: 
a display module (flexible display 10, figure 4 or 19) comprising a display panel (flexible display 100) on which a folding area (bending display area BDA) configured to fold with respect to a folding axis (y-axis) and a plurality of non-folding areas (display areas DA1, DA2) adjacent to two opposite sides of the folding area are defined on a plane; and 
a support plate (supporting members 13 and 15) disposed on a rear surface of the display module (10).
	Han does not explicitly disclose a plurality of layers disposed above or below the display panel; an extension part of at least one layer of the plurality of layers is coupled to the support plate.
	Han suggests an extension part of the display 100 coupled to the supporting member 15, figure 19.

	It would have been obvious to one having skill in the art at the effective filing date of the invention to extend the base layer to attach to the supporting layer, as suggested by Lee, in order to provide a proper stiffness for the non-bending area.

Regarding claim 2, Han, in view of Lee, discloses the claimed invention as set forth in claim 1.  Lee further suggests the plurality of layers comprise: an upper layer (104, 110, 112, 114) disposed above the display panel; and a lower layer (106) disposed below the display panel between the display panel and the support plate.

Regarding claim 3, Han, in view of Lee, discloses the claimed invention as set forth in claim 2.  Lee further suggests the display module is configured to fold so that a display surface of the display panel is exposed (display 102 is exposed), and the extension part comprises an extension of the upper layer to be coupled to the support plate (bottom part of 106 coupled to support layer 108).

Regarding claim 10, Han, in view of Lee discloses the claimed invention as set forth in claim 3.  Han further discloses the display panel comprises: a panel body part (larger flat area of display 100); and a panel extension part (extension part near 15d) extending from the panel body part so as to be coupled to the support plate (15).

Regarding claim 11, Han, in view of Lee, discloses the claimed invention as set forth in claim 10.  Han further suggests the panel extension part is bent from the panel body part to face a rear surface of the support plate (figure 19), and the rear surface of the support plate and the panel extension part are coupled to each other by an adhesive film (adhesive is used to attach display panel to the supporting member; paragraph 54).

Regarding claim 15, Han, in view of Lee, discloses the claimed invention as set forth in claim 2.  Han further suggests the display module is folded so that a display surface of the display panel disposed on the non-folding areas faces the display module (figure 19). Lee further suggests the extension part is provided to the lower layer to be coupled to the support plate (lower layer 106 coupled to support layer 108, figure 4).

Regarding claim 20, Han discloses a display device comprising: 
a display panel (10, figures 3, 4 and 19) which displays an image and on which a folding area (BDA) folded with respect to a folding axis (y-axis and a plurality of non-folding area (DA1, DA2) adjacent to both sides of the folding area are defined on a plane; 
wherein the display panel comprises: 
a panel body part (main portion of the display, figure 19); and 
a panel extension part (extension part of display 100 curving up to 15d) extending from the panel body part and curved from the panel body part so as to be coupled to a rear surface of the support plate (supporting member 15).

Lee teaches a window (104, 110, 112, 114) disposed above the display panel; a base layer (base layer 106) disposed below the display panel; and a support plate (support layer 116) disposed below the base layer.
It would have been obvious to one having skill in the art at the effective filing date of the invention to add more supporting layer as needed, as suggested by Lee, in order to increase the rigidity of the non-bending area of the display.

Regarding claim 21, Han, in view of Lee, discloses the claimed invention as set forth in claim 20.
Han does not explicitly disclose a flexible circuit board attached to the panel extension part; and a driving chip mounted on the flexible circuit board or the panel extension part.
Lee teaches a flexible circuit board (printed circuit film 200 is a flexible printed circuit board; paragraph 36, figure 1) attached to the panel extension part; and a driving chip (paragraph 74) mounted on the flexible circuit board or the panel extension part.
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide a circuit board attached to the display in order to conduct signal and power to the display panel.

claim 22, Han, in view of Lee, discloses the claimed invention as set forth in claim 20.  Han further discloses the panel extension part comprises: a first panel extension part (top portion of 100 near 15d) extending from a first side of the panel body part; and a second panel extension part (bottom portion of 100 after the bending part) extending from a second side of the panel body part (middle portion of the display 100), wherein each of the first and second panel extension parts is bent from the panel body part and coupled to the rear surface of the support plate (13 and 15) by an adhesive film (adhesive is used to attach display panel to the supporting member; paragraph 54).

Regarding claim 25, Han discloses an electronic apparatus comprising: 
a display device (display device in figure 19); and 
a case (housing 300, 400, figure 19) comprising a bottom part configured to define an accommodation space (space in side housing 300, 400), in which the display device is accommodated, and a sidewall, wherein the display device comprises a display module (10) comprising a display panel (100) configured to display an image, and on which a folding area (BDA1, BDA2) configured to fold with respect to a folding axis and a plurality of non-folding areas (DA1, DA2) adjacent to two opposite sides of the folding area are defined on a plane.
Han does not explicitly disclose the display module comprises a plurality of layers disposed above or below the display panel, and an extension part of at least one layer of the plurality of layers is coupled to the case.
Lee teaches the display module comprises a plurality of layers (114, 112, 110, 104, 106) disposed above or below the display panel (102), and an extension part 
It would have been obvious to one having skill in the art at the effective filing date of the invention to add more supporting layer as needed to the display in order to increase the stiffness of the non-bending area.

Regarding claim 26, Han, in view of Lee, discloses the claimed invention as set forth in claim 25.  Lee further suggests the plurality of layers comprise: an upper layer (104, 110, 112, 114) disposed above the display panel; and a lower layer (106) disposed below the display panel.

Allowable Subject Matter
Claims 4 – 9, 12 – 14, 16 – 19, 23, 24, 27 - 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 -3, a combination of limitations that the upper layer comprises a body part, and wherein the 
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 – 3, 10, a combination of limitations that the upper layer comprises a body part, and wherein the extension part extends from the body part to be coupled to the support plate. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 2, 15, a combination of limitations that the lower layer comprises a base layer and a cover panel, and the base layer and the cover panel are disposed between the display panel and the support plate. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 23, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the window comprises: a body part; and an extension part extending from the body part. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 27, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 25, 26, a combination of limitations that the display module is configured to fold so that a display surface of the display panel is exposed, and the extension part is provided to the upper .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
You (US 20160275830) discloses a display with the folding part and circuit board (figure 15F).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BINH B TRAN/Primary Examiner, Art Unit 2848